Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Anthera Pharmaceuticals, Inc. Hayward, California We hereby consent to the incorporation by reference in the Registration Statements on Form S­-3 (No. 333-175095, No. 333-179043, No. 333-187771, No. 333-187780 and No. 333-188679) and Form S-8 (No. 333-165714, No. 333-168970, 333-172100, No. 333-180144 and No. 333-186679) of Anthera Pharmaceuticals, Inc. of our reports dated March 14, 2016, relating to the consolidated financial statements and the effectiveness of Anthera Pharmaceuticals, Inc.’s internal controls over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP San Jose, California March 14, 2016
